Order filed, October 4, 2022.




                                         In The

                             Fourteenth Court of Appeals
                                    ____________

                                  NO. 14-22-00565-CV
                                    ____________

                             KATIE RANKIN, Appellant

                                            V.

 ERICA HERNANDEZ, CHANTAY SALANO, AND DELCIA SALDANA,
                       Appellee


                      On Appeal from the 127th District Court
                               Harris County, Texas
                        Trial Court Cause No. 2016-18318


                                        ORDER

         The reporter’s record in this case was due August 31, 2022. See Tex. R.
App. P. 35.1. On September 14, 2022, this court granted the court reporters
request for extension of time to file the record until September 30, 2022. To date,
the record has not been filed with the court. Because the reporter’s record was not
filed within the time prescribed in the previous request, we issue the following
order.

         We order Cynthia Grijalva, the court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                     PER CURIAM

Panel Consists of Justices Jewell, Bourliot, and Zimmerer.